Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 04, 2014

The Court of Appeals hereby passes the following order:

A15D0106. MATTHEW STEVEN CHANDLER v. TIMOTHY STEWART
    ROHNER.

      Timothy Stewart Rohner filed a petition to adopt the biological children of
Matthew Steven Chandler.1 The trial court entered a final judgment and decree of
adoption, and Chandler filed an application for discretionary appeal from that order.
We granted Chandler’s application because final orders of adoption may be appealed
directly under OCGA § 5-6-34 (a).2 Rohner subsequently filed a motion to dismiss
Chandler’s appeal based on his failure to timely pay court costs and file a transcript.
The trial court granted this motion on September 19, 2014, dismissing Chandler’s
appeal, and Chandler filed this application for discretionary appeal from that order.
      “The dismissal of an appeal by the trial court is subject to direct appeal.”
Castleberry’s Food Co. v. Smith, 205 Ga. App. 859, 860 (424 SE2d 33) (1992). We
will grant an otherwise timely discretionary application if the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is
hereby GRANTED. Chandler shall have ten days from the date of this order to file
a notice of appeal with the trial court. If, however, he has already filed a notice of
appeal from the order at issue, he need not file a second notice. The clerk of the trial
court is DIRECTED to include a copy of this order in the record transmitted to the


      1
        The trial court denied Chandler’s petition to legitimate the children, and we
granted Chandler’s application for discretionary appeal from this ruling. That appeal
is pending before us as Case Number A14A1850.
      2
          Chandler v. Rohner, Application Number A14D0393 (granted July 1, 2014).
Court of Appeals.


                    Court of Appeals of the State of Georgia
                                                         11/04/2014
                           Clerk’s Office, Atlanta,____________________
                           I certify that the above is a true extract from
                    the minutes of the Court of Appeals of Georgia.
                           Witness my signature and the seal of said court
                    hereto affixed the day and year last above written.


                                                                    , Clerk.